          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 1 of 21



 1   Monty Agarwal (SBN 191568)
     magarwal@aaclegal.com
 2   Antolin Agarwal, LLP
     3021 Citrus Circle, Suite 220
 3
     Walnut Creek, CA 94598
 4   Tel: (925) 262-4180
     Fax: (925) 262-4269
 5
     Darlene Barron (pro hac vice)
 6   dbarron@lex188.com
     Trueba & Suarez, PLLC
 7
     9150 S. Dadeland Blvd., Suite 1008
 8   Miami, Florida 33156
     Tel: (305) 482-1001
 9   Fax: (786) 516-2826
10   Counsel for specially appearing Defendants
11   Frida Kahlo Corporation and
     Frida Kahlo Investments, S.A.
12
                            IN THE UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14
15
     CRISTINE MELO, an individual,                    CASE NO.: 3:19-cv-05449-CRB
16
            Plaintiff,
17                                                    DEFENDANTS’ NOTICE OF MOTION AND
     v.                                               MOTION TO DISMISS PLAINTIFF’S
18                                                    SECOND AMENDED DECLARATORY
19   FRIDA KAHLO CORPORATION, a                       JUDGMENT COMPLAINT FOR LACK OF
     Panamanian corporation, and FRIDA                PERSONAL JURISDICTION, F.R.C.P. 12
20   KAHLO INVESTMENTS, S.A., a                       (b)(2); LACK OF SUBJECT MATTER
     Panamanian corporation,                          JURISDICTION AND F.R.C.P. 12(b)(1); and
21                                                    IMPROPER VENUE, F.R.C.P. 12(b)(3)
            Defendants.
22
                                                      Date: April 17, 2020
23                                                    Time: 10:00 AM
                                                      Judge: Hon. Judge Breyer
24                                                    Courtroom: 6 (17th Floor)

25                                                /
26
27
28

                                                  -i-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 2 of 21



 1                         NOTICE OF MOTION AND MOTION TO DISMISS
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
            PLEASE TAKE NOTICE that on April 17, 2020 at 10:00 AM, before the Honorable Charles
 4
     R. Breyer of the United States District Court for the Northern District of California, Defendants, Frida
 5
     Kahlo Corporation (“FKC”) and Frida Kahlo Investments, S.A. (“FKI”; together with FKC,
 6
 7   “Defendants”), who are specially appearing for the purpose of challenging personal jurisdiction and,

 8   by and through its undersigned counsel, pursuant to the Federal Rules of Civil Procedure 12(b)(1),

 9   12(b)(2), and 12(b)(3), hereby move this Court to dismiss the Complaint of Plaintiff, Cristine Melo
10   (“Plaintiff” or “Melo”) against Defendants for lack of subject matter jurisdiction and standing, lack
11
     of personal jurisdiction, and improper venue.
12
            This motion is based on this motion, the accompanying memorandum of points and
13
     authorities, the supporting declarations of Carlos R. Dorado, and counsel for Defendants, Darlene
14
15   Barron, and papers on file in this matter, and such arguments as may be made.

16
17
18
19
20
21

22
23
24
25
26
27
28

                                                      -ii-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
            Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 3 of 21



 1                                                     TABLE OF CONTENTS

 2
     I.      SUMMARY OF ARGUMENT ...............................................................................................
 3
     II.     INTRODUCTION AND FACTUAL ALLEGATIONS ..................................................... 1
 4
     III.    MEMORANDUM OF LAW ................................................................................................. 5
 5
             A.        This Court Lacks Personal Jurisdiction Under FRCP 12(b)(2). ........................... 5
 6
                       1.         Defendants are not Subject to this Court’s General Jurisdiction. .................... 7
 7
                       2.         Defendants are not Subject to this Court’s Specific Jurisdiction. .................... 7
 8
             B.        This Court Lacks Subject Matter Jurisdiction. .................................................... 11
 9
                       1.         An Actual Controversy Does Not Exist ......................................................... 11
10
                       2.         Cancelation of a Trademark is Not an Independent Cause of
11                                Action. ............................................................................................................ 13

12                     3.         Plaintiff Fails to Plead a Basis for Jurisdiction over the State Law
                                  Claims Other than Supplemental Jurisdiction. ............................................... 13
13
             C.        Venue is Improper Under 28 U.S.C. § 1391(b). ..................................................... 14
14
     IV.     CONCLUSION..................................................................................................................... 15
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                                        -iii-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
             Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 4 of 21



 1                                                  2201TABLE OF AUTHORITIES

 2   Cases
 3
     Airs Aromatics, Ltd. Liab. Co. v. Victoria’s Secret Stores Brand Mgmt.,
 4          744 F.3d 595 (9th Cir. 2014) ... …………………………………………………………..13

 5   Already, LLC v. Nike, Inc., 568 U.S. 85 (2013) …………………………………………… .............. 11

 6   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064 (9th Cir. 2017) ......................... 5, 6, 7, 9
 7   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985) ) ..................................................... 10
 8   Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017) … ........................... ………5
 9   Daimler AG v. Bauman, 571 U.S. 117 (2014) …………………… ................................. ………..5
10
     Dole Food Co. v. Watts, 303 F.3d 1104 (9th Cir. 2002) ……………… ................ ……………….6
11
     Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915 (2011) ……………… ............ ……..5
12
     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 (9th Cir. 2004) ……… .......... ………..6
13
     Walden v. Fiore, 571 U.S. 277 (2014) … ............................................................................... 6, 7, 9
14
     Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir. 2017) ................................................ 6, 9
15
16
     Statutes and Rules
17
18   15 U.S.C. § 1119 ........................................................................................................................... 13
     28 U.S.C. §§ 1338 ......................................................................................................................... 13
19
     28 U.S.C. §§ 1367 ......................................................................................................................... 13
20   28 U.S.C. § 1391 (b) …………… ................................................................................................ 14
     28 U.S.C. § 2201(a) ............................................................................................................... 11, 13
21
     Cal. Civ. Proc. Code § 410.10.................................................................................................. 5Rule
22
23
     Federal Rules of Civil Procedures
24      Rule 12(b)(1) …… .................................................................................................................. 15
        Rule 12(b)(2) .......................................................................................................................... 15
25      Rule 12(b)(3) .......................................................................................................................... 15
26
27
28

                                                                          -iv-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 5 of 21



 1   I.     SUMMARY OF ARGUMENT

 2          Plaintiff’s claims purportedly stem from takedown notices initiated by Red Points, in Spain,
 3
     on behalf of Defendants, in Panama, and based on Defendants’ Chinese and European trademarks, to
 4
     the Redbubble platform, domiciled in Australia, which affected Plaintiff, residing in California.
 5
     Defendants have no presence whatsoever in California and Plaintiff does not and cannot allege that
 6
 7   Defendants are subject to general jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 139 (2014).

 8   All alleged activity related to the Redbubble takedowns by Defendants, through Red Points, in Spain,

 9   occurred outside of California. Plaintiff did not even list her location with respect to the items she
10   offered through Redbubble. Defendants did not purposely target California, as Defendants did not
11
     have any way of targeting California residents in monitoring the online platforms. As such,
12
     Defendants are not subject to specific jurisdiction. Walden v. Fiore, 571 U.S. 277 (2014); Axiom
13
     Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064 (9th Cir. 2017).
14
15          Plaintiff also alleges that non-party, Zazzle, incorporated in California, took down Plaintiff’s

16   items. However, Plaintiff cannot establish that Defendants directed the Zazzle takedowns, as such

17   were done in accordance with Zazzle’s normal content review process and unbeknownst to
18   Defendants. Defendants’ only connection to California relating to the takedowns is Plaintiff. This is
19
     not sufficient to establish personal jurisdiction. Id. Defendants entered into a contract with Zazzle in
20
     2012, where Zazzle is a non-exclusive licensee of Defendant FKC. Nothing in the contract between
21
     Zazzle and FKC requires Zazzle to initiate takedowns on FKC’s behalf. The contract between
22
23   Defendants and Zazzle alone is insufficient to establish specific personal jurisdiction. See Burger

24   King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985).
25          Defendants immediately reinstated Plaintiff’s specific items identified in the complaint and
26
     post-complaint items on Redbubble and requested that Red Points and Redbubble cease from
27
     removing Plaintiff’s items. Under 28 U.S.C. § 2201(a), no actual controversy exists between
28
     Defendants and Plaintiff relating to the Redbubble takedowns at issue in the Second Amended
                                                      -v-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 6 of 21



 1   Complaint because the Redbubble items have all been reinstated with no likelihood of being taken
 2   down again. Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).
 3
            Plaintiff seeks an advisory opinion that none of Plaintiff’s items will ever infringe on FKC’s
 4
     trademarks because Plaintiff’s Redbubble items did not infringe on FKC’s trademarks. Future
 5
     hypothetical items may or may not infringe FKC’s trademarks. Further, Plaintiff seeks an advisory
 6
 7   opinion that the 2012 contract between Zazzle and FKC harms California artists – without asserting

 8   a legally cognizable harm. At this time, no actual controversy exists. Thus, the Court should dismiss

 9   the Second Amended Complaint for lack of personal and subject matter jurisdiction.
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                    -vi-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 7 of 21



 1   II.     INTRODUCTION AND FACTUAL ALLEGATIONS

 2           On February 7, 2020, this Court dismissed the First Amended Complaint filed by Plaintiff,
 3   Christine Melo (“Plaintiff” or “Melo”) with leave to amend. The Court provided a list of items for
 4
     consideration, in the event that Plaintiff would be able to allege facts in good faith, if Plaintiff decided
 5
     to file her Second Amended Complaint. Plaintiff fails to cure her pleading deficiencies in the Second
 6
     Amended Complaint. Plaintiff also discloses to the Court in the Second Amended Complaint that
 7
 8   she purposefully listed Frida Kahlo items on Zazzle in December 2019, after years of not listing any

 9   items on Zazzle, that were then taken down by Zazzle. [DE 38 ¶¶ 200-02]. This occurred after full

10   briefing of the motion to dismiss and her motion for preliminary injunction – which was scheduled to
11
     be heard on January 17, 2020. [DE 29]. However, Defendants did not initiate the December 2019
12
     takedowns. [DE 38 ¶ 202; Declaration of Carlos Dorado, attached hereto as Exhibit A (“Dorado
13
     Dec.”) ¶ 13]. Nor did Zazzle have any obligation to issue takedown notices based on the agreement
14
     between Zazzle and FKC. [Dorado Dec. ¶ 11]. Such takedowns were engineered by Plaintiff in an
15
16   attempt to establish personal jurisdiction and an actual controversy.

17           The purported actions taken by Defendants, Frida Kahlo Corporation (“FKC”) and Frida
18   Kahlo Investments, S.A. (“FKI”; together with FKC, “Defendants”) alleged in the Second Amended
19
     Complaint are as follows:
20
           1.        Red Points Solutions, S.L., based in Barcelona, Spain (“Red Points”), on behalf of
21
     Defendants, issues takedown notices to various online platform providers to enforce Defendants’
22
23   trademarks in accordance with the intellectual property policy (“IP Policy”) of the respective online

24   platform provider. [DE 38 ¶¶ 35-44]. Plaintiff Christine Melo (“Plaintiff” or “Melo”) chooses to sell

25   her items on such platform providers, including Redbubble. [DE 38 ¶ 18]. “Redbubble is a company
26   limited by shares, incorporated and domiciled in Australia (ACN 119200592). Its registered office is
27
     at Level 3, 271 Collins Street, Melbourne VIC 3000. Redbubble is listed on the Australian Securities
28
     Exchange       (ASX:RBL).”          [Redbubble       Annual        Report      2019,       available      at
                                                        -1-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 8 of 21



 1   https://shareholders.redbubble.com/annualreport/2019/2-3/#zoom=z].         Five (5) takedowns were
 2   issued by Red Points, on behalf of Defendants, based on FKC’s European and Chinese trademark
 3
     registrations relating to the trademark FRIDA, to Redbubble that resulted in Plaintiff’s work
 4
     temporarily removed from the Redbubble website. [DE 38 ¶¶ 78, 81, 139-166]. Defendants reinstated
 5
     all of Plaintiff’s items in the Second Amended Complaint and requested that Red Points and
 6
 7   Redbubble cease from taking down Plaintiff’s items. [DE 38 ¶ 167; DE 24-1 ¶ 5; DE 24-2 ¶ 7]. No

 8   actual controversy exists with respect to the Redbubble takedowns.

 9        2.        In 2010, Defendants sent an email to Zazzle regarding infringing items listed on their
10   website at that time (the “2010 Email”). [DE 38 ¶ 180]. Plaintiff alleges that she chose to sell her
11
     items on Zazzle beginning in 2009. [DE 38 ¶ 18]. Many years later, in 2017 and 2019, Zazzle
12
     removed three (3) of Plaintiff’s items, [DE 38 ¶¶ 200-02], as a result of their normal content review
13
     process. [Declaration of Darlene Barron, attached hereto as Exhibit B (“Barron Dec.”), ¶ 4]. Plaintiff
14
15   also refers to Zazzle as the “California IP enforcer” for the last decade. [DE 38 ¶ 185]. Zazzle is not

16   an exclusive licensee of Defendants, [Dorado Dec. ¶ 12], and nothing in the contract between Zazzle

17   and FKC obligates Zazzle to be the so-called “California IP enforcer.” [Dorado Dec. ¶ 11; Ex. 1 to
18   Dorado Dec.]. Further, Defendants have informed Zazzle that Defendants would not consider
19
     Plaintiff’s items to be infringing as long as she presents her work as her own work and using
20
     descriptions and titles that would not lead to consumer confusion as to source. [Barron Dec. ¶ 5; Ex.
21
     1 to Barron Dec.]. No actual controversy between the Defendants and Plaintiff exists regarding the
22
23   Zazzle takedowns, which were initiated by Zazzle, and not by Defendants. Defendants had no way of

24   knowing that the Zazzle takedowns occurred, let alone that Plaintiff resides in California.
25        3.        Plaintiff alleges that Defendants and Zazzle entered into a contract in California, which
26
     in turn purportedly prevents Plaintiff from selling her items at Plaintiff’s chosen rate on Plaintiff’s
27
     chosen platform, Zazzle, and hypothetically harms other California sellers who might want to sell on
28
     Zazzle. [DE 38 ¶¶ 188-95]. These allegations of attenuated contacts between Defendants and Zazzle
                                                      -2-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 9 of 21



 1   are insufficient to confer personal jurisdiction over the purported dispute between Plaintiff and
 2   Defendants.
 3
             This case ought to be dismissed for several reasons including lack of personal jurisdiction,
 4
     lack of subject matter jurisdiction and improper venue. The Second Amended Complaint is replete
 5
     with argument, legal conclusions and allegations that have nothing to do with Defendants’ actions.
 6
 7   Plaintiff’s theory, in essence, is that her causes of action arise in California, because (i) Plaintiff

 8   resides in California, and (ii) the platforms on which Plaintiff chooses to sell her wares have a

 9   presence in California. This is insufficient to establish that Defendants are subject to personal
10   jurisdiction in California. Further, Plaintiff improperly attempts to establish Defendants’ purported
11
     minimum contacts with California based on her incorrect presumption that Defendants probably issue
12
     takedown notices to Etsy, a platform not at issue in this case, because such alleged takedown notices
13
     might affect other California residents based on Etsy’s general statistics (that are not specific to
14
15   Defendants). [DE 38 ¶ 226] As explained in greater detail below, the mere fact that a California

16   resident may have suffered injury, or might suffer injury, is insufficient by itself to establish personal

17   jurisdiction.
18           Plaintiff’s Second Amended Complaint also incorporates a novel, but legally non-cognizable,
19
     theory on how to determine Defendants’ purported contacts with California. [DE 38 ¶ 226]. Notably,
20
     the allegations include no facts relating to Defendants. Defendants have no practical way of knowing
21
     where a seller on a platform resides. [Dorado Dec. ¶ 16; Dorado Dec., Ex. 2, Declaration of Carolina
22
23   Rosich, Chief Legal Officer, Red Points, (“Rosich Dec.”), ¶¶ 5-6]. Some platforms do not show a

24   seller’s location. [Dorado Dec. ¶ 15; Rosich Dec. ¶ 5]. Other platforms may include a seller’s location
25   somewhere on the seller’s page. [Id.]. Red Points uses an automated system based on programming
26
     rules to search the internet for counterfeit sellers. [Dorado Dec. ¶ 14; Rosich Dec. ¶ 2]. The
27
     programming rules do not include any seller’s location information, in large part because not all
28
     platforms list this information. [Dorado Dec. ¶ 15; Rosich Dec. ¶¶ 5-6]. Accordingly, Defendants do
                                                       -3-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 10 of 21



 1   not have the ability, through Red Points or otherwise, to determine the locations of all sellers on
 2   Redbubble or to target any sellers based on where the seller resides. In fact, Defendants’ only learned
 3
     of the Redbubble takedowns that affected Plaintiff after the filing of Plaintiff’s Complaint. [Dorado
 4
     Dec. ¶ 18]. Moreover, Defendants immediately reinstated the relevant takedowns that Red Points
 5
     initiated. [DE 38 ¶ 167].
 6
 7          Defendants have never sent a cease and desist letter to Plaintiff. [Dorado Dec. ¶ 19]. Nor did

 8   Defendants, directly or through Red Points, initiate any takedown of Plaintiff’s work on Zazzle.

 9   [Dorado Dec. ¶ 13]. Unlike the Redbubble takedowns, in which Red Points acted on behalf of
10   Defendants, Zazzle initiated such takedowns. [DE 38 ¶ 202]. Thus, Defendants had no way of
11
     knowing that Zazzle initiated a takedown that affected Plaintiff, or any California resident. The facts
12
     do not support personal jurisdiction, and Plaintiff cannot cure her defective pleading relating to
13
     specific jurisdiction in her Second Amended Complaint.
14
15          Further, Defendants “are Panamanian Corporations, each with a principal place of business in

16   Florida.” [DE 38 ¶ 3; Dorado Dec. ¶ 3]. Defendants are not incorporated or registered to do business

17   in California. [Dorado Dec. ¶ 5]. Defendants have no offices, employees, subsidiaries, or agents in
18   California. . [Dorado Dec. ¶ 6]. Defendants do not maintain any bank accounts or financial accounts
19
     in California. [Dorado Dec. ¶ 7]. Defendants do not own or lease any real property or personal
20
     property in California. [Dorado Dec. ¶ 7]. As such, Plaintiff does not and cannot allege that
21
     Defendants are “essentially at home in California,” as is required for California courts to exert general
22
23   jurisdiction over Defendants. Any amendment to Plaintiff’s complaint would be futile.

24          The Second Amended Complaint alleges declaratory judgment counts for (I) Non-
25   Infringement of an Artistic Work; (II) Non-Infringement; (III) Nominative Fair Use; (IV) Cancelation
26
     Due to Naked Assignment; (V) Cancelation due to Fraud; (VI) Intentional Interference with
27
     Prospective Business Advantage; (VII) Unlawful and Unfair Competition (Cal. Bus. & Prof. Code
28
     §17200 et seq.), and (VIII) Cancelation Due to Abandonment. Plaintiff improperly attempts to
                                                       -4-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
            Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 11 of 21



 1   sweepingly cancel several of Defendants’ trademarks – different marks than those asserted in the
 2   takedowns at issue. This case ought to be dismissed for lack of personal jurisdiction and lack of
 3
     subject matter jurisdiction.
 4
     III.    MEMORANDUM OF LAW
 5
             A.     This Court Lacks Personal Jurisdiction Under FRCP 12(b)(2).
 6
             Defendants are not subject to personal jurisdiction in this Court. See F.R.C.P. 12(b)(2).
 7
 8   “Federal courts apply state law to determine the bounds of their jurisdiction over a party.” Axiom

 9   Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064, 1067 (9th Cir. 2017). A court in California “may

10   exercise [personal] jurisdiction on any basis not inconsistent with the Constitution of this state or of
11
     the United States.” Cal. Civ. Proc. Code § 410.10. “Due process constrains a State's authority to bind
12
     a nonresident defendant to a judgment of its courts." Axiom Foods, 874 F.3d at 1068 (internal
13
     quotation marks omitted). The United States Supreme Court recognizes general and specific
14
     jurisdiction. Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017).
15
16           For a foreign corporation to be subject to the Court’s general jurisdiction, the foreign

17   corporation must have “affiliations with the State [that] are so ‘continuous and systematic’ as to
18   render [defendant] essentially at home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117,
19
     134 (2014) (quoting Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 919 (2011)). With
20
     respect to specific jurisdiction, “[i]n order for a court to exercise specific jurisdiction over a claim,
21
     there must be an ‘affiliation between the forum and the underlying controversy, principally, [an]
22
23   activity or an occurrence that takes place in the forum State.’” Bristol-Myers Squibb, 137 S. Ct. at

24   1781 (citations omitted). “For specific jurisdiction, a defendant’s general connections with the forum

25   are not enough.” Id. “[T]he relationship between the nonresident defendant, the forum, and the
26   litigation must arise out of contacts that the defendant himself creates with the forum State.” Axiom
27
     Foods, 874 F.3d at 1068 (internal quotation marks and citations omitted) (emphasis added). The
28
     minimum contacts analysis focuses on “the defendant's contacts with the forum State itself, not the
                                                       -5-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 12 of 21



 1   defendant’s contacts with persons who reside there.” Id. (emphasis added). “We have consistently
 2   rejected attempts to satisfy the defendant-focused “minimum contacts” inquiry by demonstrating
 3
     contacts between the plaintiff (or third parties) and the forum State.” Walden v. Fiore, 571 U.S. 277,
 4
     284 (2014) (emphasis added). The Ninth Circuit applies a three factor test for specific jurisdiction:
 5
     “(1) the defendant either ‘purposefully direct[s]’ its activities or ‘purposefully avails’ itself of the
 6
 7   benefits afforded by the forum’s laws; (2) the claim ‘arises out of or relates to the defendant’s forum-

 8   related activities; and (3) the exercise of jurisdiction [] comport[s] with fair play and substantial

 9   justice, i.e., it [is] reasonable.’” Williams v. Yamaha Motor Co., 851 F.3d 1015, 1023 (9th Cir. 2017)
10   (quoting Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)). “The foreseeability of injury
11
     in a forum ‘is not a “sufficient benchmark” for exercising personal jurisdiction.’” Axiom Foods, 874
12
     F.3d at 1070 (citations omitted). “[S]ome single or occasional acts related to the forum may not be
13
     sufficient to establish jurisdiction if their nature and quality and the circumstances of their
14
15   commission create only an attenuated affiliation with the forum.” Id. at 1068 (emphasis added)

16   (internal quotation marks omitted) (citing Burger King, 471 U.S. at 475 n.18). A defendant's random,

17   fortuitous, or attenuated contacts will not suffice. Id. (emphasis added) (internal quotation marks
18   omitted) (citing Walden, 134 S. Ct. at 1123). Once the defendant challenges personal jurisdiction,
19
     the plaintiff bears the burden of demonstrating that the Court has jurisdiction over the defendant.
20
     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
21
            Plaintiff fails to allege sufficient facts to establish that Defendants are subject to this Court’s
22
23   general or specific jurisdiction. As set forth below, Defendants have no presence in California and

24   are not essentially at home in California. Plaintiff cannot establish that Defendants purposefully avail
25   themselves of the benefits of California under the first prong of the Ninth Circuit test for specific
26
     jurisdiction. Further, Plaintiff fails to allege that its claims arise out of Defendants’ California
27
     activities, as is required under the second prong of the Ninth Circuit test for specific jurisdiction.
28

                                                       -6-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 13 of 21



 1                   1.      Defendants are not Subject to this Court’s General Jurisdiction.

 2           Plaintiff does not, and cannot, allege sufficient facts to establish that Defendants have
 3
     systematic and continuous contacts with California for general jurisdiction. Plaintiff acknowledges
 4
     that Defendants “are Panamanian Corporations, each with a principal place of business in Florida.”
 5
     [DE 38 ¶ 3; Dorado Dec. ¶ 3]. Defendants are not registered to do business in California. [Dorado
 6
 7   Dec. ¶ 5]. Defendants have no offices, employees, subsidiaries, or agents in California. [Id. ¶ 6].

 8   Defendants do not maintain any bank accounts or financial accounts in California. [Id. ¶ 7].

 9   Defendants do not own or lease any real property or personal property in California. [Id.]. As such,
10   Defendants are not “essentially at home in California,” as is required for California courts to exert
11
     general jurisdiction over Defendants. Accordingly, Plaintiff does not establish general jurisdiction.
12
                     2.      Defendants are not Subject to this Court’s Specific Jurisdiction.
13
             Plaintiff’s pleading alleges that this Court has specific jurisdiction over Defendants. [DE 38 ¶
14
15   7]. For specific jurisdiction, under the first prong of the Ninth Circuit test, Plaintiff must establish that

16   Defendants, themselves, purposefully availed themselves to the benefits of California, and that

17   Defendants’ contacts are with California, not with the persons who reside in California. Walden, 571
18   U.S. at 284. Defendants’ “random, fortuitous, or attenuated contacts will not suffice.” Axiom Foods,
19
     874 F.3d at 1068.
20
             In the Second Amended Complaint, Plaintiff alleges that “[a]t least the following platforms
21
     are either incorporated or have principal places of business in California: eBay, Zazzle, Etsy,
22
23   Redbubble, Shopify, and Printful.” [DE 38 ¶ 236(f)]. Defendants’ contacts with third party platforms

24   – who happen to have a place of business in California – are random, fortuitous, or attenuated, at best.
25   Defendants cannot be subject to personal jurisdiction based on Plaintiff’s chosen platform. Walden,
26
     571 U.S. at 291 (“[I]t is the defendant, not the plaintiff or third parties, who must create contacts with
27
     the forum State. . . the mere fact that [defendant’s] conduct affected plaintiffs with connections to the
28
     forum State does not suffice to authorize jurisdiction.”). Plaintiff cannot allege that Defendants’
                                                         -7-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 14 of 21



 1   contacts are directed to the platforms located in California simply because Red Points, located in
 2   Spain, through computer algorithms, identifies potential online infringers worldwide using search
 3
     criteria – such criteria does not include platform or seller information. [Dorado Dec. ¶ 15; Rosich
 4
     Dec. ¶¶ 5-7]. The resulting platform provider and online seller are random by definition. The
 5
     underlying seller using Redbubble, in this case Plaintiff, does not even post her address or provide
 6
 7   any notice that she is a California resident on the Redbubble platform. Thus, there was no way that

 8   Defendants, through Red Points, could have targeted California. Moreover, Redbubble is domiciled

 9   in Australia. Defendants have no way of knowing where sellers on Redbubble are located. [Dorado
10   Dec. ¶ 16; Rosich Dec. ¶¶ 5-7]. Defendants also have no way of targeting sellers located in California
11
     on Redbubble. [Dorado Dec. ¶ 17; Rosich Dec. ¶¶ 5-7].
12
            In an attempt to establish Defendants’ minimum contacts with California, Plaintiff develops
13
     methodologies and conclusions that have nothing to do with Defendants, specifically. Plaintiff lumps
14
15   Defendants in with every other trademark owner issuing takedowns to counterfeiters. For example,

16   Plaintiff states that ‘“[g]iven that “Redbubble’s proactive policing efforts to date have resulted in the

17   disabling or removal of nearly 2,300,000 listings from the Redbubble Marketplace, covering
18   approximately 66,700,000 products[,]’ the effect on California artists and California consumers will
19
     be substantial.” [DE 38 ¶ 177 (emphasis added)]. Next, Plaintiff creates a formula based on all Etsy
20
     takedowns – including takedowns from trademark owners that have no relationship to Defendants –
21
     to determine the number of takedowns that Defendants might have effectuated in California. [DE 38
22
23   ¶ 226]. None of the takedowns at issue in the Second Amended Complaint even occurred on Etsy.

24   [DE 38]. Confusingly, Plaintiff states that a “search for ‘Frida Kahlo’ on Etsy results in more than
25   twenty thousand (20,000) pieces.” [DE 38 ¶ 226(a)]. This fact alone suggests that Defendants do not
26
     take down “thousands” of items – 20,000 are listed on Etsy, according to Plaintiff. [Id.] Then Plaintiff
27
     concludes that:
28

                                                       -8-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 15 of 21



 1           Given the popularity of Frida Kahlo merchandise, given FKC’s aggressive take down tactics,
             and given that California contains the largest number of Etsy sellers, it stands to reason that
 2           a substantial number of California residents are being affected by FKC’s illegal takedown
             notices. [DE 38 ¶ 226 (h) (emphasis added)].
 3
 4           Plaintiff fails to establish personal jurisdiction, because Plaintiff must establish personal

 5   jurisdiction based on Defendants’ contacts with California – not with Defendants’ contacts with
 6   residents of California. Walden, 571 U.S. at 284 (“the relationship must arise out of contacts that the
 7
     “defendant himself” creates with the forum State” (emphasis in the original)); Id. at 285 (“our
 8
     ‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State itself, not the
 9
     defendant’s contacts with persons who reside there”). Accordingly, Plaintiff fails to allege the first
10
11   prong under the Ninth Circuit test for specific jurisdiction.

12               Plaintiff then offers a second and third method of “estimating” the effect of FKC’s actions

13       on California:
14           a. There is no question that Frida Kahlo is important to California.
15           b. The Galería de la Raza in San Francisco is believed to have been the impetus for Frida
                Kahlo’s centrality to the Chicano, feminist, and socials movements of the 1970’s.
16           c. California streets are named after her.
             d. Both the SF MOMA and the De Young have done (and will do in March 2020), major
17              showings of her work and her life/belongings.
             e. Frida lived in San Francisco twice in her life, in 1930 and 1940.
18           f. Street artists paint her in every major California city.
19           g. And hundreds if not thousands of California artists create work to honor Frida Kahlo. . . .

20   [DE 38 ¶ 227(a)-(g);] see also DE 38 ¶¶228-236 (the effect of a takedown on the platforms in

21   California)]. Plaintiff’s theories have nothing to do with Defendants. Accordingly, Plaintiff fails to
22
     allege any facts sufficient to establish the first prong of the Ninth Circuit test.
23
             Under the second prong of the Ninth Circuit test, Plaintiff must establish that her causes of
24
     action arise from Defendants’ activities in California. Axiom Foods, 874 F.3d at 1068; Williams, 851
25
     F.3d at 1023. None of Defendants’ alleged actions occurred in California. The causes of action, if
26
27   any, arise out of Defendants’ activities outside of California. Defendants used Red Points in Spain.

28   Red Points, enforcing Chinese and European trademarks, issued takedowns to Redbubble domiciled

                                                        -9-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 16 of 21



 1   in Australia. Plaintiff alleges that Defendants issue thousands of takedowns to Redbubble. Plaintiff
 2   failed to allege, and cannot in good faith allege, the number of takedowns initiated by Red Points, on
 3
     behalf of Defendants, to Redbubble that effect residents in California.
 4
             With respect to Zazzle, Defendants, directly or through Red Points or any other entity, did not
 5
     initiate the 2017 takedown or the 2019 engineered takedowns. [Dorado Dec. ¶ 13]. Defendants did
 6
 7   not even know and had no way of knowing about such takedowns. [Id.] Unlike with Red Points,

 8   Defendants have no agreement for Zazzle to initiate takedowns on their behalf. [Dorado Dec. 11;

 9   Dorado Dec., Ex. 1 Zazzle Contract]. Plaintiff merely concludes that “FKC’s contract with Zazzle
10   alone establishes jurisdiction.” [DE 38 ¶ 9]. Entering into a contract with a nonparty alone does not
11
     subject Defendants to the Court’s jurisdiction. See Burger King Corp., 471 U.S. at 478. Defendants
12
     have never traveled to California in connection with the Zazzle agreement. [Dorado Dec. ¶ 10].
13
     Further, Defendants’ contractual relationship with Zazzle is not at issue in the lawsuit. There are no
14
15   causes of action relating to the breach of such a contract, if any, and Zazzle is not a party to this

16   lawsuit. Plaintiff makes a baseless allegation that “Zazzle, for example, has been enforcing FKC’s

17   trademark registrations for a decade.” [DE 38 ¶ 7]. Zazzle is not an agent of FKC; rather, Zazzle and
18   FKC have a non-exclusive license agreement. [Dorado Dec. ¶ 9]. Zazzle is not an agent of
19
     Defendants, or an exclusive licensee, i.e. a licensee that has rights to enforce FKC’s trademarks.
20
     [Dorado Dec. ¶ 12]. The contract between Zazzle and FKC does not include any provision requiring
21
     Zazzle to enforce FKC’s trademarks. [Dorado Dec. 11; Dorado Dec., Ex. 1 Zazzle Contract].
22
23           Importantly - Plaintiff chose to use Zazzle and Redbubble to sell her products online.

24   Plaintiff’s choice in using such platforms have nothing to do with Defendants. Plaintiff’s purported
25   causes of action arise from her choices in using Zazzle and Redbubble and agreeing to their terms
26
     and conditions – not Defendants’ actions. Accordingly, Plaintiff does not allege an affiliation between
27
     California and the underlying controversy or activity that purportedly took place in California. Thus,
28
     Plaintiff fails to sufficiently allege the second prong of the Ninth Circuit test for specific jurisdiction,
                                                       -10-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 17 of 21



 1   i.e., that Plaintiff’s claims arise out of or relate to Defendants’ California activities. Therefore, this
 2   Court should dismiss the Complaint for lack of personal jurisdiction.
 3
            Further, even if, arguendo, the Court determines that the first two prongs are met, then the
 4
     exercise of personal jurisdiction does not comport with fair play and substantial justice. Defendants
 5
     are Panamanian corporations and would have to travel to California to defend in this matter. Plaintiff
 6
 7   can sue Defendants in Florida, if Plaintiff has any cause of action.

 8          B.      This Court Lacks Subject Matter Jurisdiction.

 9                  1.      An Actual Controversy Does Not Exist
10          Plaintiff admits that Defendants reinstated the Redbubble takedowns upon learning of the

11   same. [DE 38 ¶ 139-167]. “In a case of actual controversy within its jurisdiction, . . . any court of the

12   United States, upon the filing of an appropriate pleading, may declare the rights and other legal

13   relations of any interested party seeking such declaration, whether or not further relief is or could be

14   sought.” 28 U.S.C.S. § 2201(a). “A case becomes moot--and therefore no longer a ‘Case’ or

15   ‘Controversy’ for purposes of Article III—‘when the issues presented are no longer “live” or the

16   parties lack a legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85,

17   91 (2013). Further, where the “challenged conduct cannot ‘reasonably be expected to recur,’. . . the

18   fact that some individuals may base decisions on ‘conjectural or hypothetical’ speculation does not

19   give rise to the sort of ‘concrete’ and ‘actual’ injury necessary to establish Article III standing.”

20   Already, 568 U.S. at 97 (internal citations omitted). Thus, there must be an actual controversy for the

21   Court to have subject matter jurisdiction for declaratory judgment actions and for Plaintiff to have

22   standing to sue Defendants for any of her causes of action.

23          Additionally, Plaintiff had the option to take action through Redbubble’s policy, which is in

24   place to prevent accidental takedowns. The Redbubble’s IP/Publicity Rights Policy, provides that:

25          If you believe that removal of the content is the result of a mistake (for example, that you have
26          authorisation) . . . you can send us a counter-notice. Such counter-notice must provide . . . a
            statement by you that, under penalty of perjury, you have a good faith belief that the material
27          was removed . . . as a result of mistake or misidentification of the material . . . If your work
            otherwise complies with our . . . Policy, we may reinstate your work.
28

                                                       -11-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 18 of 21



 1   [DE 2-6 at 6-7]. Plaintiff, in the Second Amended Complaint, acknowledges that the Redbubble
 2   policy provides a mechanism for the artist to provide a counter notice demonstrating non-
 3
     infringement. [DE 38 ¶ 132]. However, Plaintiff clearly disagrees with the Redbubble policy and the
 4
     policies of her other chosen platforms. [DE 38 ¶¶ 132-35]. Plaintiff states that the Redbubble policy
 5
     presents a “Hobbesian choice” because “if an artist wants to demonstrate non-infringement, she must
 6
 7   submit to the jurisdiction of this district, regardless of where she lives, and she will have her address

 8   and communications sent directly to FKC in order to face costly litigation.” [DE 38 ¶ 134]. But, that

 9   has nothing to do with Defendants. Further, it does not logically follow that Plaintiff chose to avoid
10   Redbubble’s policy because it would subject her to personal jurisdiction in this district and costly
11
     litigation, to then file a lawsuit in this district – the very thing that Plaintiff dislikes about Redbubble’s
12
     policy. Had Defendants been notified of Plaintiff’s Redbubble takedowns through a counter notice
13
     in accordance with Redbubble’s policy, Defendants would have resolved any issues at that time – just
14
15   as they did upon learning of the takedowns in this case. Instead, Plaintiff first filed this lawsuit in

16   Federal court, and then notified Defendants of the takedowns, which were then rectified – all prior to

17   Plaintiff serving Defendants with this lawsuit. Subsequent programming issues that arose were also
18   resolved. Accordingly, the issue relating to the Redbubble takedowns in this case is moot and there
19
     is no existing actual controversy relating to trademark (non)infringement.
20
             Further, as the December 2019 Zazzle allegations, Plaintiff purposely posted her items on
21
     Zazzle to provoke a takedown from Zazzle during this litigation. [DE 38 ¶ 200]. Zazzle took
22
23   Plaintiff’s items down – not Defendants [Id. at ¶ 200] – based on Zazzle’s normal content review.

24   [Barron Dec. 4; Barron Dec., Ex. 1]. After the takedowns, Defendants provided guidelines to Zazzle
25   to incorporate into their content review. [Barron Dec. 4; Barron Dec., Ex. 1]. Accordingly, no actual
26
     controversy exists between Defendants and Plaintiff relating to the Zazzle takedowns. Thus, this
27
     Court does not have subject matter jurisdiction under the Declaratory Judgment Act.
28

                                                        -12-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 19 of 21



 1                  2.      Cancelation of a Trademark is Not an Independent Cause of Action.

 2          Plaintiff also attempts to cancel all of Defendants’ trademarks assigned to Defendants in 2007
 3
     – even those unrelated to the takedowns alleged in the pleading at issue – that have no bearing on the
 4
     trademark non-infringement declaratory judgment action in this case. “Section 37 of the Lanham Act
 5
     does not provide an independent basis for federal jurisdiction.” Airs Aromatics, Ltd. Liab. Co. v.
 6
 7   Victoria's Secret Stores Brand Mgmt., 744 F.3d 595, 599 (9th Cir. 2014). Under 15 U.S.C. § 1119,

 8   cancellation is a remedy, not an independent cause of action. Id. at 599. “[C]ancelation may only be

 9   sought if there is already an ongoing action that involves a registered mark; it does not indicate that a
10   cancellation claim is available as an independent cause of action.” Id. Thus, this Court does not have
11
     subject matter jurisdiction to sweepingly cancel all of Defendants’ trademarks.
12
            Plaintiff requests this Court to cancel all registrations assigned to the Defendants in 2007. [DE
13
     38, Prayer for Relief]. These registrations are not at issue, because the takedowns were based on
14
15   European and Chinese trademark registrations, not the U.S. registrations assigned in 2007. Further,

16   Plaintiff states “FKC purports to hold a registration in International Classification 16, which includes

17   art: Registration No. 3318902 (the ’902 Registration).” [DE 38 ¶ 101]. None of the takedown notices
18   at issue in this matter were based on an allegation of infringement of the ‘902 Registration. The
19
     trademark non-infringement declaratory judgment claim in this case has nothing to do with the ‘902
20
     Registration or any of Defendants’ assigned trademarks in 2007. Accordingly, this Court does not
21
     have subject matter jurisdiction to cancel “all” of Defendants’ trademarks assigned to them in 2007
22
23   or the ‘902 registration, as such trademarks are not at issue here.

24                  3.      Plaintiff Fails to Plead a Basis for Jurisdiction over the State Law Claims
                            Other than Supplemental Jurisdiction.
25
            Plaintiff alleges that subject matter jurisdiction arises under the Federal Declaratory Judgment
26
     Act, 28 U.S.C. §§ 2201 and that his Court has supplemental jurisdiction over Plaintiff’s state law
27
     claims pursuant to 28 U.S.C. §§ 1338 and 1367. [D.E. 38 §§ 4, 5]. In the event that the Court
28
     determines that it does not have jurisdiction for lack of an actual controversy for the federal claims,
                                                      -13-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
          Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 20 of 21



 1   then the Court will also lose subject matter jurisdiction over the state law claims in Counts for (VI)

 2   Intentional Interference with Prospective Business Advantage and (VII) Unlawful and Unfair

 3   Competition (Cal. Bus. & Prof. Code §17200 et seq.), because no alternative basis for subject matter

 4   jurisdiction is pleaded.

 5          C.      Venue is Improper Under 28 U.S.C. § 1391(b).
 6
            Plaintiff fails to allege facts to support venue in this district. The general venue statute
 7
     provides, in relevant part:
 8
              A civil action may be brought in (1) a judicial district in which any defendant resides,
 9            if all defendants are residents of the State in which the district is located; (2) a judicial
10            district in which a substantial part of the events or omissions giving rise to the claim
              occurred, or a substantial part of property that is the subject of the action is situated;
11            or (3) if there is no district in which an action may otherwise be brought as provided
              in this section, any judicial district in which any defendant is subject to the court’s
12            personal jurisdiction with respect to such action.
13   28 U.S.C. § 1391(b). Here, as alleged by Plaintiff, Defendants are Panamanian corporations with an
14
     office in Florida. [DE 38 ¶ 3]. Defendants have no offices or presence in California. [Dorado Dec.
15
     ¶¶5, 6]. Thus, subsection (1) is inapplicable. Plaintiff implies that venue is proper where an alleged
16
     injured plaintiff resides. [DE 38 ¶ 10]. However, the plaintiff’s residence is not one of the judicial
17
18   districts for venue under § 1391. Plaintiff also attempts to allege that because Defendants have a

19   purported contract with an unrelated third parties, such as Zazzle, in California, then venue is proper.

20   [DE 38 ¶ 10]. None of the causes of action in this lawsuit arise from the purported contract between
21
     Zazzle and Defendants. As explained in the above section, none of the events giving rise to Plaintiff’s
22
     claims occurred in California. Thus subsection (2) is inapplicable. Subsection (3) is inapplicable,
23
     because Plaintiff could have brought the claim in the District Court for the Southern District of
24
     Florida, where FKC has an office. Accordingly, venue is improper in the Northern District of
25
26   California, and dismissal is appropriate.

27
28

                                                        -14-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
           Case 3:19-cv-05449-CRB Document 41 Filed 03/03/20 Page 21 of 21



 1   IV.    CONCLUSION

 2          This Court should dismiss the Second Amended Complaint against Defendants (i) for lack of
 3
     personal jurisdiction under Rule 12(b)(2); (ii) dismiss the Second Amended Complaint for lack of
 4
     subject matter jurisdiction under Rule 12(b)(1). Dismissal is also warranted based on improper venue
 5
     under Rule 12(b)(3).
 6
 7
     Dated: March 3, 2020                           Respectfully submitted,
 8
 9                                                  By: s/Darlene Barron
                                                    Darlene Barron (pro hac vice)
10                                                  Florida Bar No. 108873
11                                                  dbarron@lex188.com

12                                                  TRUEBA & SUAREZ, PLLC
                                                    9150 S. Dadeland Blvd., Suite 1008
13                                                  Miami, Florida 33156
                                                    Telephone: (305) 482-1001
14                                                  Facsimile: (786) 516-2826
15
                                                    Attorneys for Defendants Frida Kahlo Corporation
16                                                  and Frida Kahlo Investments, S.A.

17
                                              ATTESTATION
18
19
            I, MONTY AGARWAL, attest that concurrence in the filing of the document has been
20
     obtained from each of the other signatories to this document.
21

22
     Dated: March 3, 2020                           Respectfully submitted,
23
24                                                  By: /s/ Monty Agarwal

25                                                  Attorneys for Defendants Frida Kahlo Corporation
                                                    and Frida Kahlo Investments, S.A.
26
27
28

                                                    -15-
      DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT, CASE NO.: 3:19-cv-05449-CRB
